                                                                 DLA Piper LLP (US)
                                                                 1251 Avenue of the Americas
                                                                 27th Floor
                                                                 New York, New York 10020-1104
                                                                 www.dlapiper.com

                                                                 Joseph Alan Piesco, Jr.
                                                                 Joseph.Piesco@dlapiper.com
                                                                 T 212.335.4537
                                                                 F 917.778.8629



March 3, 2020


VIA ECF



                                                          MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


        Re:     Calcano v. Aero AG Holdings, LLC
                Civil Case No. 1:19-cv-10056 (KPF)

Dear Judge Failla:

        We represent the Defendant, Aero AG Holdings, LLC, in the above-referenced matter. We
write, jointly with Plaintiff’s counsel, to respectfully request an adjournment of the pre-motion
conference, currently scheduled on March 12, 2020. The reason for this request is because I am
required to attend a court-ordered mediation concerning a case pending in the District Court of
New Jersey (the mediation is before the Honorable Leda Dunn Wettre, U.S.M.J.) that day. The
parties have conferred, and in accordance with the Court’s rules, request that the Court adjourn the
pre-motion conference to April 1, 2020, April 8, 2020 after 10:30 a.m., April 10, 2020 after 11:30
a.m., or any later date the Court is available. No prior adjournment has been requested regarding
this matter.

       We greatly appreciate Your Honor’s courtesies in this regard, and thank the Court for its
time and attention to this matter.



                                                             Respectfully submitted,



                                                             /s/ Joseph A. Piesco, Jr.

cc: All counsel of record (via ECF)
Application GRANTED. The premotion conference currently scheduled
for March 12, 2020, is hereby ADJOURNED to April 8, 2020, at 11:00
a.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley
Square, New York, New York.

Dated:    March 4, 2020             SO ORDERED.
          New York, New York



                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
